DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 03/08/2021.  
Claims 1-20 are pending in the case.  
No claims have been added or cancelled.
Claims 1, 9 and 13 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim(s) 1, 5-7, 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiran Ramchandra Parab (“How to synchronize the Highchart Sunburst behavior”, available 10/09/2018, hereinafter “Parab”) in view of Highcharts.com (“Sunburst series”, available 12/04/2018, hereinafter “Highcharts”) and further in view of Azizi et al. (US 2014/0160131 A1, published 06/12/2014, hereinafter “Azizi”) in view of Singh et al. (US 2014/0354650 A1, published 12/04/2014, hereinafter “Singh”).

Independent Claims 1 and 13:
	Parab discloses a system comprising:
device that comprises (Examiner considers the implied device that the Highchart sunburst charts are displayed in to be the “device”, Parab: page 1): 
a display device (Examiner considers the implied display that the Highchart sunburst charts are displayed in to be the “display device”, Parab: page 1), 
a processor (Examiner considers the implied processor that generates the Highchart sunburst charts user interface to be the “processor”, Parab: page 1); and 
a non-transitory memory containing programming instructions that are configured to generate and cause the display device to dynamically display hierarchical data in two or more concentric ring structures by causing the processor to [perform a method] (Examiner considers the implied storage device that comprises the programming instructions to cause the Highchart sunburst charts user interface to generated to be the “memory”, Parab: page 1.  Examiner takes Official Notice that non-transitory memory is well-known routine and conventional to one of ordinary skill in the art.  One would be motivated in using such memory to provide an effective means for storing the instructions for generating the Highchart user interface.  As illustrated in page 1 of Parab, the user interface comprises two sunburst charts.  One of ordinary skill in the art would know that a sunburst chart displays hierarchical data, where a level in the hierarchy is represented by a circle.): 
access the first data set of hierarchical data elements (Examiner considers the data set generated in the left sunburst chart to be the first data set, Parab: pages 1-2.  It is implied that the system accesses the first data set in order to generate the left sunburst chart.), 
access the second data set of hierarchical data elements (Examiner considers the data set generated in the right sunburst chart to be the second data set, Parab: pages 1-2.  It is implied that the system accesses the second data set in order to generate the right sunburst chart.),
cause the display device to present a first data set in a first concentric ring structure, wherein the first concentric ring structure comprises a plurality of rings, each ring comprises a plurality of cells and each cell displays one of the data elements of the first set (Examiner considers the left sunburst chart to be the first concentric ring structure, Parab: pages 1-2.), 
cause the display device to present a second data set in a second concentric ring structure along with the first concentric ring structure, wherein the second concentric ring structure comprises a plurality of rings, each ring comprises a plurality of cells and each cell displays one of the data elements of the second set (Examiner considers the right sunburst chart to be the second concentric ring structure, Parab: pages 1-2.), 
Parab does not appear to expressly teach a system wherein:
the device is a multi-function print device;
the multi-function print device comprises a print engine,
the first and second data sets of hierarchical data elements are unique data sets,
the first and second data sets of hierarchical data elements are selected from one or more of the following: 
data sets with different attributes over time, 
data sets that are identical data categories with different filters applied, or 
data sets with different versions of identical data over time; 
the instructions cause the processor to:
receive a selection of a cell in one of the concentric ring structures, 
for both the first and second concentric ring structures, cause the display device to move the data element of the selected cell to a central ring of that concentric ring structure, 
identify and extract, from the first data set and the second data set, any child data element that is a child of the data element of the selected cell, 
display each child data element extracted from the first data set in a corresponding cell of the first concentric ring structure, and 
display each child data element extracted from the second data set in a corresponding cell of the second concentric ring structure.
However, Highcharts teaches a system and method wherein the instructions cause the processor to:
receive a selection of a cell in one of the concentric ring structures (The sunburst chart is an interactive chart that enables the user to drill-down on hierarchical data, Highcharts: pages 2 and 3.  Pages 4-8 comprises screenshots of the Examiner utilizing the interactive sunburst chart to perform drill-down operations and pages 9-11 comprises screenshots of the Examiner utilizing the interactive sunburst to perform drill-up operations.  To perform a drill-down operation a particular cell of a concentric ring is selected (e.g. the Asia cell), Highcharts: page 5.), 
for the concentric ring structure, cause the display device to move the data element of the selected cell to a central ring of the concentric ring structure (The selected cell is moved to the center of the sunburst chart, Highcharts: pages 4-8.), 
identify and extract, from the data set, any child data element that is a child of the data element of the selected cell (Child elements of the selected cell are determined in order to populate the different levels of the sunburst chart, Highcharts: pages 3-8.), 
display each child data element extracted from the a first data set in a corresponding cell of the first concentric ring structure (Highcharts: pages 3-8.), and 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Parab wherein the instructions cause the processor to:
receive a selection of a cell in one of the concentric ring structures, 
for the concentric ring structure, cause the display device to move the data element of the selected cell to a central ring of the concentric ring structure, 
identify and extract, from the data set, any child data element that is a child of the data element of the selected cell, 
display each child data element extracted from the data set in a corresponding cell of the first concentric ring structure.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for performing drilling operations on the chart (Highcharts: pages 2-11.).
Parab in view of Highcharts does not appear to expressly teach a system and method wherein:
the device is a multi-function print device;
the multi-function print device comprises a print engine,
the first and second data sets of hierarchical data elements are selected from one or more of the following: 
data sets with different attributes over time, 
data sets that are identical data categories with different filters applied, or 
data sets with different versions of identical data over time; 
moving the data element is for both the first and second concentric ring structures;
the child elements are identified and extracted from the first and second data sets;
the instructions cause the processor to:
display each child data element extracted from the second data set in a corresponding cell of the second concentric ring structure.
However, Azizi teaches a system and method wherein:
the device is a multi-function print device (The client computing device (multi-function device) can be connected to a printer, therefore the printer would be part of the client computing device, Azizi: Fig. 2 and 7, ¶ [0026], [0043], [0051], [0052].  Since the client computing device is able to perform print functions via the connected printer, Examiner considers the client computing device to be a multi-function print device.);
the multi-function print device comprises a print engine (It is implied that the printer would include a print engine, Azizi: Fig. 2 and 7, ¶ [0026], [0043], [0051], [0052].),
the first and second data sets of hierarchical data elements are unique data sets (Charts are created based on accessing hierarchical data, Azizi: Fig. 3, ¶ [0003], [0030]-[0031].  Examiner considers the hierarchical data associated with a first chart to be the first data set of hierarchical data elements and the hierarchical data associated with a second chart to be the second data set of hierarchical data elements.  As can be seen in Fig. 3, each chart comprises a unique set of data (or else the visualizations would be identical) wherein each chart corresponds to a unique set of ,
the first and second data sets of hierarchical data elements are selected from one or more of the following (Azizi: Fig. 3, ¶ [0003], [0030]-[0031].): 
data sets with different attributes over time (The charts in the first column can have a first data set associated with a first channel dimension (e.g. builders) corresponding with sequential time periods (e.g. 2010, 2011, etc…), the charts in the second column can have a second data set associated with a second channel dimension (e.g. furniture) corresponding with the same sequential time periods as the first data set (e.g. 2010, 2011, etc…), Azizi: Fig. 3, ¶ [0030].), 
data sets that are identical data categories with different filters applied (The charts in the first column can have a first data set associated with geography, product and revenue dimensions (categories) as well as with a channel dimension (filter), the charts in the second column can have a second data set associated with a second channel dimension (different filter) corresponding with the same geography, product and revenue dimensions (identical data categories), Azizi: Fig. 3, ¶ [0030]-[0031].), or 
data sets with different versions of identical data over time (a chart in the first row (e.g. the top left chart) can have a first data set with dimensions associated with geography, channel, product and revenue corresponding to a first period of time (e.g. 2010), a chart in the second row (e.g. bottom left chart) can have a second data set associated with the same dimensions as the first chart that correspond with a second period of time (e.g. 2011), Azizi: Fig. 3, ¶ [0030]-[0031].); 
for both the first and second charts, cause the display device to perform a drill-down operation (Azizi: Figs. 4 and 5, ¶ [0034], [0037].), 
the child elements are identified and extracted from the first and second data sets (When the user perform he drill-down operation on the geography data member (e.g. CA), the child data elements associated with the geography data member are extracted for each chart (e.g. San Diego and San Jose), Azizi: Figs. 4 and 5, ¶ [0034], [0036], [0037].);
the instructions cause the processor to:
display each child data element extracted from the first data set in the first chart (Azizi: Figs. 4 and 5, ¶ [0034], [0036], [0037].), and 
display each child data element extracted from the second data set in the second chart (Azizi: Figs. 4 and 5, ¶ [0034], [0036], [0037].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Parab in view of Highcharts wherein:
the device is a multi-function print device;
the multi-function print device comprises a print engine,
the first and second data sets of hierarchical data elements are selected from one or more of the following: 
data sets with different attributes over time, 
data sets that are identical data categories with different filters applied, or 
data sets with different versions of identical data over time; 
for both the first and second charts, cause the display device to perform a drill-down operation, 
the child elements are identified and extracted from the first and second data sets;
the instructions cause the processor to:
display each child data element extracted from the first data set in the first chart, and 
display each child data element extracted from the second data set in the second chart, as taught by Azizi.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for exploring and analyzing the data (Azizi: Figs. 3-5, ¶ [0003]-[0004], [0030]-[0037].).
Although the invention of Azizi utilizes bar charts in the chart matrix, one of ordinary skill in the art knows how to visualize a same set of data via different chart visualizations, as evidenced by Singh.  For instance, Singh teaches that the data set 
In combination Parab in view of Highcharts, further in view of Azizi and further in view of Singh teaches a system and method wherien:
moving the data element is for both the first and second concentric ring structures (When performing a drill down operation a selected cell is moved to the center of the sunburst chart, Highcharts: pages 4-8.  There can be two sunburst charts in the same user interface, Parab: pages 1 and 2.  The drill-down operation is synchronized across the different charts displayed in the user interface, Azizi: Figs. 4 and 5, ¶ [0034], [0037].);
the instructions cause the processor to:
display each child data element extracted from the first data set in a corresponding cell of the first concentric ring structure (When a drill down operation is performed, child elements of a selected element is displayed in the various cells of the sunburst chart, Highcharts: pages 3-8.  There can be two sunburst charts in the same user interface, Parab: pages 1 and 2.  The drill-down operation is .
display each child data element extracted from the second data set in a corresponding cell of the second concentric ring structure (When a drill down operation is performed, child elements of a selected element is displayed in the various cells of the sunburst chart, Highcharts: pages 3-8.  There can be two sunburst charts in the same user interface, Parab: pages 1 and 2.  The drill-down operation is synchronized across the different charts displayed in the user interface, Azizi: Figs. 4 and 5, ¶ [0034], [0037].  Accordingly, when a first element is selected in either the first or second sunburst chart, the drill down operation will be performed on both sunburst charts.).

Claims 5 and 17:	
	The rejection of claims 1 and 13 are incorporated.  Parab in view of Highcharts, further in view of Azizi and further in view of Singh further teaches a system and method further comprising additional programming instructions that are configured to cause the processor to, upon detecting a user selection of the central ring of either of the concentric ring structures, then for each of the first and second concentric ring structures (The user can perform drill-up operations by selecting the center of the sunburst chart, Highcharts: pages 9-11.  Drilling operations are synchronized across the plurality of charts, Azizi: Figs. 4 and 5, ¶ [0037].  There can be a plurality of sunburst charts in the interface, Parab: page 1.): 
move the data element that was in the central ring to a cell that is within an outer ring that is adjacent to the central ring of that concentric ring structure (Highcharts: pages 9-11.); and 
populate the central ring with a parent of the data element that was in the central ring (Highcharts: pages 9-11.).

Claims 6 and 18:	
	The rejection of claims 1 and 13 are incorporated.  Parab in view of Highcharts, further in view of Azizi and further in view of Singh teaches a system and method further comprising additional programming instructions that are configured to cause the processor to, upon detecting a user selection of the central ring of either of the concentric ring structures, revise each of the first and second concentric ring structures to present an immediately prior view for the user who made the user selection (When the user selects the center of the sunburst, a drill-up operation is performed, causing the sunburst to return to a previous view, Highcharts: pages 4-11.  Drilling operations are synchronized across the plurality of charts, Azizi: Figs. 4 and 5, ¶ [0037].  There can be a plurality of sunburst charts in the interface, Parab: page 1.).

Claims 7 and 19:
	The rejection of claims 1 and 13 are incorporated.  Parab in view of Highcharts, further in view of Azizi and further in view of Singh teaches a system and method wherein the instructions to access the second data set comprise instructions to access an earlier version or a later version of the first data set (The bottom chart (second data set) is a newer version (e.g. from 2011) of the top chart (first data set), Azizi: Fig. 3, ¶ [0030].).

Claim(s) 2, 3, 8-12, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parab in view of Highcharts, further in view of Azizi, further in view of Singh and further in view of Ramsay et al. (US 2012/0240064 A1, published 06/20/2012, hereinafter “Ramsay”).

Claims 2 and 14:
	The rejection of claims 1 and 14 are incorporated.  Parab in view of Highcharts, further in view of Azizi and further in view of Singh teaches a system and method further comprising additional programming instructions that are configured to cause the processor to, when presenting the first data set in the first concentric ring structure: 
identify, as a first central data element, a data element in the central ring of the first concentric ring structure, wherein the first data element is associated with a category (The center of the sunburst chart is the root level of the hierarchical data, Highcharts: page 1.  The root node can be associated with a category: Azizi: ¶ [0038].); 
extract, from the first data set, each first additional data element that is associated with a category that is a child category of the category of the first central data element (The children of the root node are used to fill in the cells of the sunburst chart, Highcharts: pages 2-8.  The root node and children nodes can be associated with a category, Azizi: ¶ [0038].); and 
cause the display device to display the extracted first additional data elements in cells of a ring that is outside of and adjacent to the central ring in the first concentric ring structure (Highcharts: pages 2-8.).
Parab in view of Highcharts, further in view of Azizi and further in view of Singh does not appear to expressly teach a system and method wherein the additional programming instructions are configured to cause the processor to, when presenting the first data set in the first concentric ring structure:
identify a first filter, wherein the first filter includes one or more parameters; 
for the first central data element and each of the first additional data elements, extract and analyze metadata for that data element and apply the parameters to that data element's metadata to determine an appearance for the cell in which the data element will appear; and 
when causing the display device to display the extracted first additional data elements, doing so presenting each cell according to its determined appearance.
wherein the additional programming instructions are configured to cause the processor to, when presenting the first data set in the first concentric ring structure:
identify a first filter, wherein the first filter includes one or more parameters (Ramsay: Fig. 4, ¶ [0077], [0081].); 
for the first central data element and each of the first additional data elements, extract and analyze metadata for that data element and apply the parameters to that data element's metadata to determine an appearance for the cell in which the data element will appear (Ramsay: Fig. 4, ¶ [0077], [0081].); and 
when causing the display device to display the extracted first additional data elements, doing so presenting each cell according to its determined appearance (Ramsay: Fig. 4, ¶ [0023], [0077], [0081].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Parab in view of Highcharts, further in view of Azizi and further in view of Singh wherein the additional programming instructions are configured to cause the processor to, when presenting the first data set in the first concentric ring structure:
identify a first filter, wherein the first filter includes one or more parameters; 
for the first central data element and each of the first additional data elements, extract and analyze metadata for that data element and apply the parameters to that data element's metadata to determine an appearance for the cell in which the data element will appear; and 
when causing the display device to display the extracted first additional data elements, doing so presenting each cell according to its determined appearance, as taught by Ramsay.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective visualization for analyzing the hierarchical data (Ramsay: Fig. 4, ¶ [0023], [0077], [0081].).

Claims 3 and 15:
The rejection of claims 2 and 14 are incorporated.  Parab in view of Highcharts, further in view of Azizi, further in view of Singh and further in view of Ramsay teaches a system and method further comprising additional programming instructions that are configured to cause the processor to, when presenting the second data set in the second concentric ring structure:
identify, as a second central data element, a data element in the central ring of the second concentric ring structure, wherein the second central data element is associated with a category (The center of the sunburst chart is the root level of the hierarchical data, Highcharts: page 1.  There are two sunburst charts in the interface, Parab: page 1.  The root node of each chart can be associated with a category: Azizi: Figs. 4 and 5, ¶ [0037]-[0038].); 
extract, from the second data set, each additional data element that is associated with a category that is a child category of the category of the second central data element (The children of the root node are used to fill in the cells of the sunburst chart, Highcharts: pages 2-8.  The root node and children nodes can be associated with a category, Azizi: ¶ [0038]; Ramsay: [0023].); 
identify a second filter, wherein the second filter includes one or more second parameters (In the combination of references, the user interface comprises two sunburst charts, Parab: page 1.  Since the filtering operation of Ramsay is operable from any sector/cell of a displayed sunburst chart (see Ramsay: Fig. 4, ¶ [0077], [0081].), Examiner considers it obvious that such functionality would also be available to a second sunburst chart displayed in the interface.); 
for the second central data element and each of the second additional data elements, extract and analyze metadata for that data element and apply the second parameters to that data element's metadata to determine an appearance for the cell in which the data element will appear (Ramsay: Fig. 4, ¶ [0077], [0081].); and 
cause the display device to display, the extracted second additional data elements in cells of a ring that is outside of and adjacent to the central ring in the second concentric ring structure (Highcharts: pages 2-8.), and
 when doing so presenting each cell according to its determined appearance (Ramsay: Fig. 4, ¶ [0023], [0077], [0081].).

Claims 8 and 20:
	The rejection of claims 1 and 13 are incorporated.  Parab in view of Highcharts, further in view of Azizi and further in view of Singh does not appear to expressly teach a system and method further comprising additional programming instructions that are configured to cause the processor to, upon detecting a user selection of a selected cell: 
retrieve content that is associated with the data element of the selected cell by: 
extracting, from the data set for the data element of the selected cell, content that is associated with the data element of the selected cell, or 
identifying a content source from metadata of the data element of the selected cell, and accessing the content source to retrieve the content from the content source; and  28Attorney Docket No. 20180805US02 / 106681.54711 cause the display device to display the retrieved content in a content field.
However, Ramsay teaches a system and method comprising additional programming instructions that are configured to cause the processor to, upon detecting a user selection of a selected cell: 
retrieve content that is associated with the data element of the selected cell by (Ramsay: Figs. 4 and 5, ¶ [0077], [0086]-[0087].): 
extracting, from the data set for the data element of the selected cell, content that is associated with the data element of the selected cell (Ramsay: Figs. 4 and 5, ¶ [0077], [0086].), or 
identifying a content source from metadata of the data element of the selected cell, and accessing the content source to retrieve the content from the content source (Ramsay: Figs. 4 and 5, ¶ [0066], [0077], [0086]-[0087].); and  28Attorney Docket No. 20180805US02 / 106681.54711 
cause the display device to display the retrieved content in a content field (Ramsay: Figs. 4 and 5, ¶ [0077], [0086]-[0087].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Parab in view of Highcharts, further in view of Azizi and further in view of Singh to comprise additional programming instructions that are configured to cause the processor to, upon detecting a user selection of a selected cell: 
retrieve content that is associated with the data element of the selected cell by: 
extracting, from the data set for the data element of the selected cell, content that is associated with the data element of the selected cell, or 
identifying a content source from metadata of the data element of the selected cell, and accessing the content source to retrieve the content from the content source; and  28Attorney Docket No. 20180805US02 / 106681.54711 
cause the display device to display the retrieved content in a content field, as taught by Ramsay.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with quick access to pertinent information 

Independent Claim 9:
	Parab in view of Highcharts, further in view of Azizi, further in view of Singh and further in view of Ramsay teaches a system comprising:
a display device, 
a processor; and 
a non-transitory memory containing programming instructions that are configured to generate and cause the display device to dynamically display hierarchical data in two or more concentric ring structures by causing the processor to: 
access a first data set of hierarchical data elements, 
access a second data set of hierarchical data elements, wherein the first and second data sets of hierarchical data elements are selected from one or more of the following: 
data sets with different attributes over time, 
data sets that are identical data categories with different filters applied, or 
data sets with different versions of identical data over time; 
cause the display device to present the first data set in a first concentric ring structure, wherein the first concentric ring structure comprises a plurality of rings, each ring comprises a plurality of cells and each cell displays one of the data elements of the first set, 
cause the display device to present the second data set in a second concentric ring structure along with the first concentric ring structure, wherein the second concentric ring structure comprises a plurality of rings, each ring comprises a plurality of cells and each cell displays one of the data elements of the second set, 
receive a selection of a cell in one of the concentric ring structures, 
for both the first and second concentric ring structures, cause the display device to move the data element of the selected cell to a central ring of that concentric ring structure, 
identify and extract, from the first data set and the second data set, any child data element that is a child of the data element of the selected cell, 
display each child data element extracted from the first data set in a corresponding cell of the first concentric ring structure, and
display each child data element extracted from the second data set in a corresponding cell of the second concentric ring structure; 
wherein the programming instructions are configured to cause the processor to, when presenting either data set in its corresponding ring structure comprise instructions to: 
identify, as a central data element for the corresponding ring structure, a data element in the central ring of the corresponding ring structure, wherein the first data element is associated with a category, 
extract, from the first data set, each additional data element that is associated with a category that is a child category of the category of the central data element, 
identify a filter, wherein the filter includes one or more parameters, 
for the central data element and each of the additional data elements, extract and analyze metadata for that data element and apply the parameters to that data element's metadata to determine an appearance for the cell in which the data element will appear, and 
cause the display device to display the extracted first additional data elements in cells of a ring that is outside of and adjacent to the central ring in the corresponding ring structure, and when doing so presenting each cell according to its determined appearance (Claim 9 is rejected under the same rationale and arguments presented in the rejections of claims 1 and 2.).

Claim 10:	
	The rejection of claim 9 is incorporated.  Parab in view of Highcharts, further in view of Azizi, further in view of Singh and further in view of Ramsay further teaches a system further comprising additional programming instructions that are configured to cause the processor to, upon detecting a user selection of the central ring of either of the concentric ring structures, then for each of the first and second concentric ring structures: 
move the data element that was in the central ring to a cell that is within an outer ring that is adjacent to the central ring of that concentric ring structure; and 
populate the central ring with a parent of the data element that was in the central ring (Claim 10 is rejected under the same rationale and arguments presented in the rejection of claim 5.).

Claim 11:	
	The rejection of claim 9 is incorporated.  Parab in view of Highcharts, further in view of Azizi, further in view of Singh and further in view of Ramsay teaches a system further comprising additional programming instructions that are configured to cause the processor to, upon detecting a user selection of the central ring of either of the concentric ring structures, revise each of the first and second concentric ring structures to present an immediately prior view for the user who made the user selection (Claim 11 is rejected under the same rationale and arguments presented in the rejection of claim 6.).

Claim 12:
	The rejection of claim 9 is incorporated.  Parab in view of Highcharts, further in view of Azizi, further in view of Singh and further in view of Ramsay teaches a system further comprising additional programming instructions that are configured to cause the processor to, upon detecting a user selection of a selected cell: 
retrieve content that is associated with the data element of the selected cell by: 
extracting, from the data set for the data element of the selected cell, content that is associated with the data element of the selected cell, or 
identifying a content source from metadata of the data element of the selected cell, and accessing the content source to retrieve the content from the content source; and 
cause the display device to display the retrieved content in a content field (Claim 12 is rejected under the same rationale and arguments presented in the rejection of claim 8.).	

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parab, in view of Highcharts, further in view of Azizi, further in view of Singh, further in view of Ramsay and further in view of Sharma et al. (US 2017/0140244 A1, published 05/18/2017, hereinafter “Sharma”) and further in view of Schonberg (US 9,842,368 B2, issued 12/12/2017, hereinafter “Schonberg”).

Claims 4 and 16:
	The rejection of claims 2 and 14 are incorporated.  Parab in view of Highcharts, further in view of Azizi, further in view of Singh and further in view of Ramsay  further wherein the programming instructions to determine, for each data element, an appearance for the cell in which the first data element will appear comprise instructions to: 
if the metadata for the first data element satisfies the one or more parameters, display the first data element with an altered appearance (The change in the value associated with a particular data element contained within a cell (e.g. percentage year over year change, budget variance percentage, absolute year over year change) is compared to a predetermined criteria in order to determine the appearance of the cell (Ramsay: ¶ [0081]).  Examiner considers the change in value to be the metadata of the data element.  When the growth is positive the color shading will be changed to green (altered appearance), when the growth is negative the color shading will be changed to red (altered appearance).).
if the metadata for the first data element does not satisfy the one or more parameters, display the first data element with the default appearance (The change in the value associated with a particular data element contained within a cell (e.g. percentage year over year change, budget variance percentage, absolute year over year change) is compared to a predetermined criteria in order to determine the appearance of the cell (Ramsay: ¶ [0081]).  Examiner considers the change in value to be the metadata of the data element.  When the growth is positive the color shading will be changed to green (altered appearance), when the growth .

Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach “wherein the first and second data sets of hierarchical data elements are unique data sets” because paragraph [0029] of Azizi teaches that all of the charts in the chart matrix correspond to the same data set (Remarks: pages 14 and 15).  Examiner respectfully disagrees.
Paragraph [0029] of Azizi teaches that “Each cell of the matrix includes a chart, and each chart displays an ordered representation of dimensional data from an example dimensional data set.”  Accordingly, each cell comprises its own chart and each chart 
Applicant also argues that there is no motivation to combine Azizi with Highcharts and Parab.  This argument is moot in view of the new grounds of rejection presented above.
Applicant argues that the prior art of record does not teach that the metadata is dynamically extracted because the process to dynamically display the data in the ring structures comprises the extraction and analysis of metadata as the sunburst is being drawn to determine cell appearance rather than predetermined criteria as in Ramsay (Remarks: pages 16 and 17).  Examiner respectfully disagrees.
Claim 2 recites “when presenting the first data set in the first concentric ring structure…identify a first filter, wherein the first filter includes one or more parameters, for the first central data element and each of the first additional data elements, extract and analyze metadata for the data element and apply the parameters to the data element’s metadata to determine an appearance…”  Accordingly, the extracting and analyzing occurs when the first data set is already presented not when it is initially being drawn.  Furthermore the extracting and analyzing occurs when a filter is identified.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175